Citation Nr: 0530584	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  96-10 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for post-operative excisions of multiple lipomas 
to the right forearm.

2.  Entitlement to an initial disability rating in excess of 
10 percent for post-operative excisions of multiple lipomas 
to the left forearm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1971 to 
November 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which granted service connection for 
post-operative excision of multiple lipomas to both forearms 
and assigned a 10 percent rating, effective May 26, 1993.  
The veteran perfected a timely appeal of this determination 
to the Board.

When this matter was initially before the Board in May 2000, 
the Board granted entitlement to separate initial 10 percent 
ratings, but no more, for the veteran's tender scars of the 
left and right forearms.  Thereafter, in a May 2000 rating 
decision implementing the Board's May 2000 decision, the RO 
assigned separate 10 percent ratings under Diagnostic Code 
7804 (formerly coded 7819), effective May 26, 1993, for the 
veteran's residuals of the post-operative excision of lipomas 
on the right and left forearms.  In light of the Board's 
action and because the veteran has disagreed with the initial 
rating assigned for his post-operative excisions of multiple 
lipomas to the forearms, the Board has recharacterized the 
veteran's claim on the title page as separate issues 
involving the propriety of the initial evaluations.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court), which in 
an October 2002 memorandum decision vacated the Board's 
decision insofar as it denied the veteran entitlement to 
initial evaluations in excess of 10 percent for the tender 
scars of the left and right forearms, and remanded that 
matter to the Board for additional proceedings.  The case has 
been returned to the Board for compliance with the Court's 
memorandum decision, a copy of which has been associated with 
the claims file.

In December 2003, this matter was remanded by the Board for 
additional development and adjudication.  This having been 
completed, the matter is again before the Board.  


FINDINGS OF FACT

1.  Neither the former criteria for skin disabilities, in 
effect when the veteran filed his claim, nor the revised 
criteria, which became effective August 30, 2002, are more 
favorable to the veteran's claim.

2.  The veteran's service-connected post-operative excisions 
of multiple lipomas to the forearms is manifested by scars to 
both forearms that are superficial, are not tender, painful, 
or unstable, are not productive of inflammation, edema or 
keloid formation, do not cause limitation of motion or other 
limitation of function, and were noted to be less than 0.5 
percent of total body surface area.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for post-operative excisions of multiple lipomas to 
the right forearm have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.25, 4.118; 
Diagnostic Codes 7804, 7819 (2002, 2004).

2.  The criteria for an initial evaluation in excess of 10 
percent for post-operative excisions of multiple lipomas to 
the left forearm have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.14, 4.25, 4.118; Diagnostic 
Codes 7804, 7819 (2002, 2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

Here, the RO, in letters dated in April and July 2004, 
provided the veteran with the notice required under 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  Specifically, 
the veteran was furnished notice of the types of evidence 
needed in order to substantiate his claim of entitlement to 
an increased evaluation for his service-connected condition, 
as well as the types of evidence VA would assist him in 
obtaining.  Specifically, the veteran was informed that he 
must provide evidence tending to show that his service-
connected condition had gotten worse, and that this evidence 
could consist of medical records, VA treatment records, and 
records from other Federal agencies and private sources.  In 
addition, the veteran was invited to submit information in 
support of his claim to VA. 

In addition, the veteran and his representative were provided 
with a copy of the August 1994 and June 2000 rating 
decisions, the December 1995 Statement of the Case, and the 
November 1998 and June 2005 Supplemental Statements of the 
Case.  These documents provided notice of the law and 
governing regulations, as well as the reasons for the 
determinations made regarding his claim.  By way of these 
documents, as well as the RO's VCAA and development letters, 
the veteran was also specifically informed of the cumulative 
evidence already having been previously provided to VA, or 
obtained by VA on his behalf.  

In the present case, the Board notes that VA provided 
adequate VCAA notice only after the initial unfavorable 
decision in this case.  While the notice provided was not 
given prior to the first RO adjudication of the claim, the 
notice was provided prior to the June 2005 Supplemental 
Statement of the Case and before the transfer and 
certification of the veteran's case to the Board.  The Board 
also finds that the content of the notice fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), and observes that the veteran and his 
representative have had time to consider the content of the 
notice and respond with any additional evidence or 
information relevant to the claim.  Based on the above, the 
Board concludes that any defect in the timing of the VCAA 
notice is harmless error.  See generally, Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  To decide 
the appeal on these facts would not be prejudicial error to 
the veteran.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
See also, Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In 
this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
Specifically, the information and evidence that have been 
associated with the claims file consists of the veteran's 
service medical records, post-service medical records, 
multiple VA examinations in connection with his claim, and 
statements submitted by the veteran and his representative in 
support of his claim.  In addition, this matter has been 
previously remanded for additional development and 
adjudication. 

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim.  Moreover, the veteran's 
representative has been given the opportunity to submit 
written argument.  Therefore, under the circumstances of this 
case, VA has satisfied its duty to assist the veteran in this 
case.  Accordingly, further development and further expending 
of VA's resources is not warranted and adjudication of his 
claims on appeal poses no risk of prejudice to the veteran.  
See 38 U.S.C.A. § 5103A; see, also, Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

II.  Entitlement to an initial disability rating in excess of 
10 percent for post-operative excisions of multiple lipomas 
to both forearms.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2004).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2004).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2003).  The 
veteran's entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. 4.1 (2004); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson  v. Brown, 12 Vet. App. at 126.

In addition, the Board notes that the assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as the 
veteran's relevant medical history, his current diagnosis, 
and demonstrated symptomatology.  Any change in diagnostic 
code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Finally, where a law or regulation changes during the 
pendency of a claim, the Board must first determine whether 
the revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  The Board must apply both the former and the revised 
versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the revised criteria may be no earlier than the date 
of the change.  As such, VA must generally consider the claim 
pursuant to both versions during the course of an appeal.  
VAOPGCPREC 3-2000, 65 Fed. Reg. 33422 (2000); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).

In this case, the veteran's post-operative excisions of 
multiple lipomas to both forearms are separately rated as 10 
percent disabling under Diagnostic Codes 7804 (previously 
coded as 7819) for each of his left and right forearms.  
Diagnostic Code 7804 provides for a maximum 10 percent 
evaluation where a scar is superficial and painful upon 
examination.  Note 1 to this code states that a superficial 
scar is one not associated with underlying soft tissue 
damage.  Note 2 states that a 10 percent evaluation will be 
assigned to a scar on the tip of a finger or toe even though 
amputation of the part would not warrant a compensable 
evaluation.    

Here, the Board notes that, effective August 30, 2002, VA 
amended the rating schedule for evaluating skin disabilities, 
including scarring.  See 67 Fed. Reg. 49,596 (Jul. 31, 2002) 
(to be codified at 38 C.F.R. § 4.118).  The previous 
Diagnostic Code 7804, however, is nearly identical to the 
revised code, providing for a maximum 10 percent evaluation 
for superficial scars that are tender and painful on 
objective demonstration.  The Note to the previous Diagnostic 
Code 7804 provides that the 10 percent rating will be 
assigned, when the requirements are met, even though the 
location may be on the tip of finger or toe, and the rating 
may exceed the amputation value for the limited involvement.  

The medical evidence in this case indicates that the veteran 
underwent excision of nodules in November 1993 from his right 
arm, right chest wall, left arm and epigastric area.  
Following the surgery he was doing well without problems.  
Examination showed the incisions were clean without signs or 
symptoms of infection.  Pathology identified the nodules as 
lipomas.  Additional nodules were removed from his back in 
February 1994.  In March 1994, the veteran complained of pain 
in his upper extremities secondary to two additional lipomas.  
Physical examination revealed two lipomas, one on each 
forearm, approximately one centimeter in diameter which were 
minimally tender without erythema.  He was also noted to be 
status post excision of three lipomas on both forearms.  He 
was scheduled for further removal of the two additional 
lipomas.  

In December 1994, the veteran was provided a VA compensation 
and pension examination of his scars and skin.  Examination 
of the skin showed scars on the upper extremities that 
measured 2 centimeters and which were linear and well healed.  
Although he complained of some pain and local tenderness, 
there was no keloid formation, inflammation or discoloration.  
The diagnoses were (1) scars, multiple, surgical, traumatic 
and symptomatic, and (2) history of multiple lipoma.  

Another VA skin examination was conducted in May 1995.  
Examination of the left arm showed a 5 centimeter linear, 
healed scar and a 1 centimeter oval scar just below that.  
Keloid formation, inflammation and limitation of function 
were noted as "none."  The diagnoses were (1) scars, 
traumatic, multiple, symptomatic, and (2) surgical scars.

Finally, the veteran was afforded an additional VA 
examination in May 2005 in connection with his claim.  The 
examiner indicated that he reviewed the veteran's claims file 
in connection with the examination and noted the veteran's 
history of lipomas.  The examiner found seven scars of the 
veteran's right forearm and four on his left.  The veteran 
reported that these scars were from lipoma removal.  Upon 
examination, six of the scars on the veteran's right arm and 
three from his left were noted to be less than three cm in 
length each.  There was no pain in the scars and none was 
found to adhere to underlying tissue.  The scars were stable 
and superficial with no inflammation, edema or keloid 
formation.  There were no areas of induration or 
inflexibility of the skin or the scar and there was no 
limitation of motion or other limitation of function caused 
by the scars.  The examiner stated that these scars were 
approximately less than 0.5 percent of total body surface 
area.  The May 2005 examiner also noted two additional scars, 
one on each forearm (here, the Board notes that the examiner 
stated that one of these scars was on the veteran's left 
thigh; this was likely an error) that were also noted to have 
no pain on examination, but that the veteran stated had pain 
in the area of the scar related to the recurrence of lipomas 
in the area.  Other than this notation, these scars were 
noted to have the same characteristics noted above with 
respect to the veteran's other forearm scars.  

Based on the foregoing, the Board finds that an evaluation in 
excess of 10 percent for post-operative excisions of multiple 
lipomas in the forearms, bilaterally, is not warranted.  In 
order to warrant a 10 percent evaluation under the previous 
and revised Diagnostic Code 7804, the veteran's scars must be 
tender and painful on examination or objective demonstration.  
On the most recent examination (significantly, 10 years after 
his previous VA examination), none of the veteran's scars on 
either forearm were noted to be painful upon examination or 
objective demonstration.  This includes the two scars that 
the veteran's stated had pain in the area of the scar due to 
the recurrence of lipomas in the area.  Neither of these 
scars was noted to be painful on palpation in the 
examination.  Based upon most recent medical evidence, 
therefore, the evaluation of the veteran's forearm scars 
under Diagnostic Code 7804 should be noncompensable.  An 
evaluation in excess of 10 percent is therefore not 
warranted.  

At this point, the Board notes that the veteran's forearm 
scars could also be rated under Diagnostic Codes 7801 to 
7803, 7805.  These codes evaluate scars, other than head, 
face or neck scars, that are deep, or that cause limitation 
of motion (7801), that are superficial and that do not cause 
limitation of motion, if the area covered by the scar is 929 
square cm or greater (7802), that are superficial and 
unstable (7803), or that cause limitation of function of the 
affected part (7805).  Since the evidence of record does not 
support a finding that the veteran's scars meet any of the 
criteria of Diagnostic Codes 7801 to 7803, 7805, these codes 
also do not afford the veteran an opportunity to obtain a 
higher evaluation.

In addition, the Board notes that the previous Diagnostic 
Codes 7801 to 7803, 7805 did not change materially from the 
codes in place prior to August 2002.  Diagnostic Code 7805 is 
identical to the revised code.  Diagnostic Codes 7801 and 
7802, prior RO August 2002, dealt only with scars from burns, 
and are therefore not applicable to the veteran's case.  
Diagnostic Code 7803 is applicable to scars that are 
superficial, poorly nourished, with repeated ulceration.  As 
noted above, the veteran's scars do not have any ulceration 
and are considered stable. The scars are also noted to have 
caused no limitation of motion or other limitation of 
function.  The veteran's scars do not therefore warrant a 
higher evaluation under these earlier applicable Diagnostic 
Codes. 

At this point, the Board notes that the veteran's 
representative argues, and indeed the Court remanded this 
matter to the Board in order to address, whether each of the 
veteran's forearm scars warrants a separate 10 percent 
evaluation.  Specifically, the veteran contends that 
Diagnostic Code 7804 is ambiguus and does not state whether 
multiple scars should be rated separately or as one 
disability.  Implicit in the veteran's argument, however, is 
the contention that each of the veteran's scars individually 
warrants a 10 percent evaluation.  Under Diagnostic Code 
7804, for example, this would mean that each of the veteran's 
scars is tender and painful on examination or objective 
demonstration.  As was noted by the May 2005 VA examiner, 
however, none of the veteran's forearm scars was found to be 
painful on examination or objective evaluation.  Unless the 
record indicates that the veteran's scars are painful under 
Diagnostic Code 7804 or otherwise individually warrant 10 
percent ratings, the veteran's argument that he warrants 
separate 10 percent evaluations under Diagnostic Code 7804 
fails for lack of underlying evidence.  Even assuming, 
therefore, without deciding, that the veteran is correct in 
his interpretation of Diagnostic Code 7804, an evaluation in 
excess of his current ratings is not available to the veteran 
on these facts.

Based on the foregoing, the veteran is not entitled to an 
evaluation in excess of 10 percent for post-operative 
excisions of multiple lipomas to the right and left forearms.

Finally, the record does not establish that the schedular 
criteria are inadequate to evaluate the veteran's disability 
so as to warrant assignment of a higher evaluation on an 
extra-schedular basis.  In this regard, the Board notes that 
there is no showing that the veteran's disability has 
resulted in marked interference with employment.  In 
addition, there is no showing that his disability has 
necessitated frequent periods of hospitalization, or that it 
has otherwise rendered impractical the application of the 
regular schedular standards.  In the absence of evidence such 
factors, the Board finds that the criteria for submission for 
assignment of assignment of an extra-schedular ratings 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

1.  Entitlement to an initial disability rating in excess of 
10 percent for post-operative excisions of multiple lipomas 
to the right forearm is denied.

2.  Entitlement to an initial disability rating in excess of 
10 percent for post-operative excisions of multiple lipomas 
to the left forearm is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


